DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Drawings
The drawings were received on 07 March 2022. These drawings are acceptable.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “energy supply device”, “energy supply operating element” in claims 1-2, 4-11 and 13-15; “energy supply control device” and “instrument operating element” in claims 1-2 and 4-13; and “mode selection device” in claim 4.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-7 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5, the claim recites the limitation “detect an actuation time period of the energy supply operating element” which renders the claim indefinite because it is unclear whether this is the same or different than the previously recited “time period” in claim 1. For purposes of examination, this will be treated as being the same as the previously recited “time period” in claim 1.
Regarding claim 7, the claim recites the limitation “a detected actuation time period” and is rejected as indefinite under substantially similar rationale as that applied to claim 5 above.
Regarding claim 15, the claim recites the limitation “a time period of actuation of the energy supply operating element” which renders the claim indefinite because it is unclear whether this is the same or different than the previously recited “time period” in claim 14. For purposes of examination, this will be treated as being the same as the previously recited “time period” in claim 14.
Claim 6 is rejected as being dependent upon an indefinite base claim.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4-5 and 7-17 are rejected under 35 U.S.C. 103 as being unpatentable over Takashino et al. (US 2017/0245923) (“Takashino”) in view of Garito et al. (US 2006/0217700).
Regarding claim 1, Takashino teaches an energy supply control device (see controller 182 and memory 190, Fig. 1) of a medical instrument (see treatment instrument 12, Figs. 1 and 2) adapted to operate an energy supply device of the medical instrument (see energy sources 184 and 186, housed within control section 14, Fig. 1) in a plurality of different energy supply modes depending on a selection by an operator (see combined high-frequency and heat energy mode of Fig. 7 started by the selection of the switch being on which includes a high-frequency output mode and a heat energy output mode to be selected sequentially during the steps in Fig. 7), wherein the plurality of different energy supply modes comprise at least a first mode and a second mode different from the first mode (see high-frequency output mode and heat energy output mode, the modes having different effects; [0075] and [0080]), wherein the energy supply control device includes at least an actuation detection mode (see combined high-frequency and heat energy mode started at S1 in Fig. 7) adapted to detect one or more characteristics of a manual actuation of an instrument operating element/energy supply operating element arranged on the instrument (see manual actuation of the footswitch 16, [0074] as S1 in Fig. 7; see also that footswitch may instead be a handswitch provided on the treatment instrument 12, [0032]) and, on the basis of the one or more actuation characteristics, to operate the energy supply device in at least the first mode or the second mode (see high-frequency output and heat energy output modes in Fig. 7 based on the switch being on), and wherein the energy supply device is configured, in the activation detection mode, to detect said one or more actuation characteristics, which comprises a pressing or holding time of the instrument operating element/energy supply operating element, which is a time period for which the instrument operating element/energy supply operating element is pressed or held in a pressed state by the operator (this is considered met since step S5 requires a detection of a time period from when the footswitch entered a manually pressed (stepped on) state by the operator in Fig. 7, [0074]-[0075] and [0082]), and to supply the medical instrument with energy in the first mode or in the second mode depending on said one or more actuation characteristics (see supply of high-frequency energy or heat energy based on decision made in step S5, Fig. 7). However, Takashino fails to teach wherein on the energy supply device, the first mode and/or the second mode and the actuation detection mode as a third mode can each be directly preselected manually, are provided to supply the medical instrument with energy.
Garito teaches an energy supply device (see system unit 8, Fig. 1) comprising an interface that allows a plurality of single function modes (being treated as first/second modes) to each be preselected manually (see cut and mode or hemo, bipolar hemo, bipolar turbo modes for selection in Fig. 1, see also [0035]) as well as a manually preselected combination mode (being treated as a third mode) different than the first and second modes (see cut/coag mode; [0035], Fig. 1) and are provided to supply the medical instrument with energy (see steps 84 and 86, Fig. 2). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the setting portion 188 of the energy supply device as taught by Takashino enable the first mode and/or the second mode and the actuation detection mode as a third mode to each be directly preselected manually and are provided to supply the medical instrument with energy in light of Garito, the modification yielding nothing more than predictable results for one of ordinary skill in the art before the effective filing date of the claimed invention to enable added functionality for the energy supply device to selectively choose between high-frequency output, heat energy output, or sequenced high-frequency output to heat energy output/high-frequency and heat energy output at the same time as desired for a particular treatment (see Takashino [0064]-[0065] and Garito [0016] and [0035]).
Regarding claim 4, Takashino in view of Garito further teaches wherein the first mode is a standard preset mode which is provided to carry out an energy supply of the medical instrument on the basis of first parameter settings (see high-frequency output mode, Takashino: Fig. 7, step S2), and the second mode (heat energy output as cited above) is a mode which can be selected via a mode selection device on the energy supply device (see modification to setting portion above as a mode selection device in the rejection of claim 1) and has an effect which differs from that of the first mode and is provided to carry out the energy supply of the medical instrument on the basis of second parameter settings (see Takashino: heat energy output such as in S4 of Fig. 7 in light of the obviousness rationale set forth for claim 1 above).
Regarding claim 5, Takashino in view of Garito further teaches wherein the energy supply device is configured, in the third mode, to detect an actuation time period of the energy supply operating element (this is considered met since step S5 requires a detection of a time period from when the switch was on at S1 (at which time high-frequency power is initiated) in Takashino: Fig. 7, [0075] and [0082]) arranged on the medical instrument (see Takashino: “a handswitch which is provided in the treatment instrument 12 and is operable by a hand of an operator may be used instead”, [0032]) and to compare said actuation time period with a predetermined, actuation time period threshold value (see predetermined time te; Takashino: [0082]) such that an energy supply of the medical instrument is elected and executed in the first mode if said actuation time period is less than the actuation time period threshold value (see No decision from S5; Takashino: [0082], Fig. 7), and an energy supply of the medical instrument is selected and executed in the second mode if said actuation time period is greater than or equal to the actuation time period threshold value (see Yes decision from S5 and start of heat energy output at S4; Takashino: [0082], Fig. 7).
Regarding claim 7, Takashino in view of Garito further teaches wherein when the third mode is preselected on the energy supply device and the energy supply of the medical instrument is performed in the second mode, the energy supply device is configured to change and/or adjust parameter settings of the energy supply of the medical instrument depending on a detected actuation time period of the actuation of the energy supply operating element (see Takashino: heat energy source adjusting output to raise the temperature based on time of activation in Fig. 8B, see also [0101]).
Regarding claim 8, Takashino in view of Garito further teaches wherein the energy supply device is provided, in the third mode, to the determine an energy delivery cycle requested via the energy supply operating element of the medical instrument according to the first or second mode and then to start said energy delivery cycle (see Takashino: determination to supply high-frequency energy as a first mode at S2 and then heat energy at S4 in Fig. 7, see also Takashino: energy cycle durations and/or simultaneous delivery set by setting portion 188 discussed in [0065]).
Regarding claim 9, Takashino further teaches wherein the energy supply device is configured to start a first energy delivery cycle in the first mode as a standard mode after detecting a first actuation of the energy supply operating element (see first actuation of the footswitch in the scenario disclosed “user may perform an output operation for each of high frequency energy and heat energy by using the footswitch 16” in [0088]) and to switch to a second energy delivery cycle with parameter settings corresponding to the second mode upon detecting a continued actuation of the energy supply operating element with a duration associated with the second mode (see second actuation of the footswitch in the scenario disclosed “user may perform an output operation for each of high frequency energy and heat energy by using the footswitch 16” in [0088] and duration of the predetermined time (te) for the heat energy output as required by S6 in Fig. 7).
Regarding claim 10, Takashino further teaches wherein the energy supply device is configured to hold and handle process data for the first energy delivery cycle and the second energy delivery cycle in parallel at least until a mode which is actually to be carried out can be determined based on the detected duration (memory 190 and controller 182 accomplish the claimed functionality since memory 190 stores the mode settings and the controller 182 controls the energy sources, [0064] and [0074]).
Regarding claim 11, Takashino in view of Garito further teaches wherein the energy supply device is provided to continuously or in a stepwise manner increase or decrease process parameters in the third mode when the first and/or second mode are carried out (see Takashino: continuous and stepwise increases and decreases for the high-frequency and heat energy outputs as shown in Fig. 8B).
Regarding claims 12 and 13, Takashino further teaches a bipolar vessel sealing system (the system as disclosed by Takashino is considered capable of sealing vessels based upon its construction of a bipolar forceps device capable of grasping and sealing the grasped tissue, see [0066] and [0085]) wherein the medical instrument is a bipolar vessel sealing instrument (see [0066] and [0085]) and the energy supply device is a high-frequency generator for supplying the bipolar vessel sealing instrument with high-frequency energy (see high-frequency energy source 184, [0066], Fig. 1).
Regarding claims 14 and 15, Takashino in view of Garito teaches theses limitations under substantially similar rationale as that applied in the rejections of claims 1 and 7 above.
Regarding claims 16 and 17, Takashino in view of Garito teaches the limitations of claims 1 and 14, respectively. Takashino further teaches wherein the first mode features a first high-frequency energy output (see high-frequency output, [0075]), however Takashino fails to teach wherein the second mode features a second high-frequency energy output higher than the first high-frequency energy output.
Garito further teaches an additional button (see center button 42, [0055]) dedicated to a bipolar turbo mode that corresponds to a higher level of bipolar RF current (see [0055]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the second mode as taught by Takashino to instead feature a second high-frequency energy output higher than the first high-frequency energy output in light of Garito, the motivation being to provide the additional benefit of being able to shutting off heavy bleeders that unexpectedly arise during a surgical operation (see Garito [0055]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Takashino in view of Garito and in further view of Kennedy et al. (US 20110319882) (“Kennedy”).
Regarding claim 6, Takashino in view of Garito teaches the limitations of claim 5, however Takashino in view of Garito fails to teach wherein the actuation time period threshold value represents a duration of up to one second. 
Kennedy teaches various vessel seals including a plurality of seal times that are up to one second (see Table 1 in [0064]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to optimize the actuation time period threshold for the high-frequency output used for sealing to represent a duration of up to one second in light of Kennedy depending on the size of the vessel being treated and power used (see Kennedy: Table 1 in [0064]) and further since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. See MPEP 2144.05.
Response to Arguments
Applicant's arguments filed 07 March 2022 have been fully considered but they are not persuasive.
Applicant's arguments fail to comply with 37 CFR 1.111(c) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the cited references. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Zacharias (US 5,720,742) discloses a surgical instrument that is capable of proportional activation based on gripping force changes (see Abstract).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN W COLLINS whose telephone number is (408)918-7607. The examiner can normally be reached M-F 9:00 AM-5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on 303-297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/S.W.C./Examiner, Art Unit 3794                                                                                                                                                                                                        
                                                                                                                                                                                                        



/JOANNE M HOFFMAN/Supervisory Patent Examiner, Art Unit 3794